Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Argument
1.	This communication is in response to applicant's 04/01/2021 Amendment in the application of Liu et al. for the "PARAMETER CONFIGURATION METHOD AND APPARATUS" filed 10/28/2019.   This application is a continuation of PCT/CN2018/082856, filed 04/12/2018, and claims foreign priority to 201710299849.7, filed 04/28/2017 in China.  The amendment and response has been entered and made of record.  Claims 1-16 are pending in the present application. 

2.          Applicant’s remarks and argument to the rejected claims are insufficient to distinguish the claimed invention from the cited prior arts or overcome the rejection of said claims under 35 U.S.C. 103 as discussed below.  Applicant’s argument with respect to the pending claims have been fully considered, but they are not persuasive for at least the following reasons.

3.           In response to Applicant’s argument that the reference does not teach or reasonably suggest the functionality upon which the Examiner relies for the rejection.  The Examiner first emphasizes for the record that the claims employ a broader in scope than the Applicant’s disclosure in all aspects.  In addition, the Applicant has not argued any narrower interpretation of the claim limitations, nor amended the claims significantly enough to construe a narrower meaning to the limitations. Since the claims breadth allows multiple interpretations and meanings, which are broader than Applicant’s disclosure, the Examiner is required to interpret See MPEP 2111. In other words, the claims must be given their broadest reasonable interpretation consistent with the specification and the interpretation that those skilled in the art would reach. See In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000), In re Cortright, 165 F.3d 1353, 1359, 49 USPQ2d 1464, 1468 (Fed. Cir. 1999), and In re American Academy of Science Tech Center, 2004 WL 1067528 (Fed. Cir. May 13, 2004). Any term that is not clearly defined in the specification must be given its plain meaning as understood by one of ordinary skill in the art. See MPEP 2111.01. See also In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989), Sunrace Roots Enter. Co. v. SRAM Corp., 336 F.3d 1298, 1302, 67 USPQ2d 1438, 1441 (Fed. Cir. 2003), Brookhill-Wilk 1, LLC v. Intuitive Surgical, Inc., 334 F.3d 1294, 1298 67 USPQ2d 1132, 1136 (Fed. Cir. 2003).  The interpretation of the claims by their broadest reasonable interpretation reduces the possibility that, once the claims are issued, the claims are interpreted more broadly than justified. See In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969). Also, limitations appearing in the specification but not recited in the claim are not read into the claim. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Therefore, the failure to significantly narrow definition or scope of the claims and supply arguments commensurate in scope with the claims implies the Applicant intends broad interpretation be given to the claims. The Examiner has interpreted the claims in parallel to the Applicant in the response and reiterates the need for the Applicant to distinctly define the claimed invention.

4.      In response to Applicant’s argument that there is no suggestion to combine the references, i.e., Bhattad et al. (U#9,148,204) in view of Liu et al. (US#9,516,655) as proposed in the office In re Nomiya, 184 USPQ 607 (CCPA 1975).  However, there is no requirement that a motivation to make the modification be expressly articulated.  The test for combining references is what the combination of disclosures taken as a whole would suggest to one of ordinary skill in the art.  In re McLaughlin, 170 USPQ 209 (CCPA 1971).   It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 
            Applicant's arguments with respect to the rejected claim 1 (Page 2, first paragraphs) that the cited references fail to teach or suggest “the resource unit bundling size is applied to at least two inconsecutive time-frequency resources in frequency/time domain, and each of the at least two inconsecutive time-frequency resources in frequency/time domain comprises at least one consecutive resource unit in frequency/time domain”.  Applicant’s attention is directed to Fig. 4 of Bhattad et al. (U#9,148,204) for the teaching of the resource block (RBs) bundling in wireless communications, in which the system communication bandwidth may be divided into fixed blocks of a suitable size (i.e., number of RBs) equal to a precoder resource group (PRG) bundling size (Col. 1; line 55 to Col. 2, line 5).  A PRG includes a set or bundle of RBs, where the RBs in the bundle are contiguous in the frequency domain The PRG bundling size refers to the number of RBs included in one PRG (see also Fig. 2; Col. 6, lines 15-36 & Col. 7, line 6 to Col. 8, line 44: dividing the time-frequency resources allocated to the UE, into the plurality of PRGs & unit of RB bundling may be a consecutive/non-consecutive resource unit of an allocated frequency resource). 
Since no substantial amendments have been made and the Applicant’s arguments are not persuasive, the claims are drawn to the same invention and the text of the prior art rejection can be found in the previous Office Action.  Therefore, the Examiner maintains that the references cited and applied in the last office actions for the rejection of the claims are maintained in this office action.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art.
 4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.        This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

7.      Claims 1, 3-5, 7-9, 11-13, 15, 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bhattad et al. (U#9,148,204) in view of Liu et al. (US#9,516,655).  
Regarding claims 5, 9, the references disclose a method and apparatus for setting a resource unit bundling size in wireless communications, according to the essential features of the claims.  Bhattad et al. (U#9,148,204) discloses a parameter configuration apparatus, comprising: a transceiver, at least one processor, and one or more memories coupled to the at least one processor and storing programming instructions for execution by the at least one processor to cause the apparatus to (see Fig. 5 for BS/UE’s hardware 510/520): generate parameter configuration signaling, wherein the parameter configuration signaling indicates a resource unit bundling size (Figs. 6-7; Col. 1; line 55 to Col. 2, line 5 & Col. 9, lines 5-61: determining a bundling size based on a data allocation size of received data), the resource unit bundling size is: applied to at least two inconsecutive time-frequency resources in frequency domain, and each of the at least two inconsecutive time-frequency resources in frequency domain comprises at least one consecutive resource unit in frequency domain (Fig. 4; Col. 7, line 6 to Col. 8, line 44: schematic distribution diagram of a scheduling resource blocks of consecutive subcarriers in frequency domain and time intervals); or applied to at least two inconsecutive time-frequency resources in time domain, and each of the at least two inconsecutive time-frequency resources in time domain comprises at least one consecutive resource unit in time domain (Figs. 3, 4; Col. 6, line 37 to Col. 8, line 44); and send, by using the transceiver, the parameter configuration signaling (Fig. 5; Col. 8, lines 45-62).  It’s also noted that, frequency domain physical resource block (PRB) bundling with the bundling information signaling for channel estimation purposes has been discussed in RAN1 and specified for Rel-10.   The PRB bundling in which the same PRB bundling for causing the UE to estimate channel states of the contiguous PRBs), and are well known in the art (3GPP TS 36.213 (R1-105111, 3GPP TSG-RAN Meeting #62, Madrid, Spain, Aug. 23-27, 2010).  
In the same field of endeavor, Liu et al. (US#9,516,655) teaches in Figs. 16, 17 flow diagrams illustrated the operating of a BS/UE, in which the BS transmitting an indication of whether a UE is configured with PMI/RI reporting, and setting a pre-coding granularity to multiple physical resource blocks in the frequency domain to perform a same pre-coding over a bundled resource block if the subscriber station is configured with PMI/RI reporting. The bundled resource block comprises multiple consecutive physical resource blocks in the frequency domain (Col. 15, line 49 to Col. 16, line 15: The bundled resource block includes multiple consecutive physical resource blocks PRBs in the frequency domain). 
Regarding claims 7, 11, PRB bundling can be performed through a high-layer signal such as a radio resource control (RRC) signal or through a predetermined field included in DCI, and are well known in the art (Liu et al.: see Fig. 9; Col. 11, lines 4-9).
Regarding claims 8, 12, the reference further teach wherein the index of the resource unit bundling size is used to determine the resource unit bundling size; and wherein the system configuration signaling is RRC signaling comprises a plurality of information entries, and each information entry in the plurality of information entries records one resource unit bundling size and the index of the resource unit bundling size; and the transceiver is further configured to send the system configuration signaling (RB bundling is turned on or enabled when the UE is configured with PMI/RI reporting).

Regarding claims 13, 15, 16, these claims differ from claimed of Bhattad et al. (U#9,148,204) in view of Liu et al. (US#9,516,655) in that the claims recited a computer program product for performing the same basis of steps and methods of the prior arts as discussed in the rejection of claims 5, 7-9, 11, 12 above.  It would have been obvious to a person of ordinary skill in the art to implement a computer program product in Bhattad in view of Liu for performing the steps and apparatus as recited in the claims with the motivation being to provide the efficient enhancement for setting a resource unit bundling size in wireless communications, and easy to maintenance, upgrade.
One skilled in the art would have recognized the need for effectively and efficiently setting a resource unit bundling size in wireless communications, and would have applied Liu’s teaching of the system for enabling resource block bundling configured with PMI/RI reporting into Bhattad's resource block bundling in wireless communications.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention, to use Liu’s method and system for enabling resource block bundling in LTE-A systems into Bhattad's physical resource block (PRB) bundling for open loop beamforming with the motivation being to provide a method and apparatus for setting a resource unit bundling size in wireless communications.
Allowable Subject Matter
8.	Claims 2, 6, 10, 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is indicated in PTO form 892.
11.        Applicant's future amendments need to comply with the requirements of MPEP § 714.02, MPEP § 2163.04 and MPEP § 2163.06.
"with respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims." See MPEP § 714.02 and § 2163.06 ("Applicant should * * * specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04 ("If applicant amends the claims and points out where and/or how the originally filed disclosure supports the amendment(s), and the examiner finds that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of the filing of the application, the examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in 
New claims and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification." Ex parte Kotler, 1901 C.D. 62, 95 O.G. 2684 (Comm'r Pat. 1901). See 37 CFR 1.75, MPEP § 608.01 (i) and § 1302.01.
Note that examiners should ensure that the terms and phrases used in claims presented late in prosecution of the application (including claims amended via an examiner's amendment) find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description, see 37 CFR 1,75(d)(1 ). If the examiner determines that the claims presented late in prosecution do not comply with 37 CFR 1.75(d)(1), applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims provided no new matter is introduced."
"USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure." In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023,1027-28 (Fed. Cir. 1997). MPEP § 2106. "  

12.        Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION THIS ACTION IS MADE FINAL.  See MPEP ' 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
              A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
13.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to M. Phan whose telephone number is (571) 272-3149.  The examiner can normally be reached on Mon - Fri from 6:00 to 3:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Gregory Sefcheck, can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.
	
14.    Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at toll free 1-866-217-9197.

Mphan
Apr. 19, 2021
/MAN U PHAN/Primary Examiner, Art Unit 2477